Opinion delivered by
Wash, Judge.
■ The objections insisted on by the appellant’s counsel cannot be raised. The evidence given or rejected, and the decisions of the justices thereon, form no part of the record, process or proceedings to be reviewed in the circuit court; these appear in due form and to have been taken in proper time, and it is only for want of some formality in the proceedings, or for some defect in the process, that the judgment of the justices is to be set aside. The judgment is affirmed with costs, and it is ordered that a writ of restitution be awarded to the ap-pellee.